Mr. Justice Leech delivered the opinion of the court: This is a claim to recover damages in the sum of $150.00, alleged to have been sustained by claimant, John Farmer, when his Ford Coupe, collided with a car driven by Ed Young, head mechanic of the State Highway Department, who works at the Highway Department garage in Carbondale, the accident having occurred on January 9th, 1928, at 6:30 o’clock A. M., while claimant was driving on Route No. 37 between Marion and Johnston City. The claim is for a small sum, and the State, through the Attorney General, has submitted a statement to the effect that no evidence was taken on behalf of the claimant for the reason that the Highway Department and the office of the Attorney General are of the opinion that a $75.00 settlement of this suit, taking into consideration the. contingencies of the case, would be better than to attempt to fight it. Under the circumstances in the case, we feel that an award of $100.00 to claimant is justifiable and equitable, and we do accordingly award to claimant the sum of One Hundred Dollars.